Citation Nr: 1630459	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  16-06 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hip disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran had active military service from November 1951 to November 1953.  He was awarded a Purple Heart and Combat Infantry Badge for his service in Korea.
This matter is on appeal from an October 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Giving him the benefit of the doubt, the Veteran has a right hip disability that is etiologically related to his service-connected right knee disability.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right knee hip disability, are met.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may also be established on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that he has a right hip disability that is related to his service-connected right knee disability. 

The evidence of record includes a December 2013 VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) examination.  Upon a thorough examination of the Veteran and review of the claims file, the examining physician diagnosed right hip degenerative joint disease (DJD) and opined that it was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that there was no causatory nexus between the knee and hip DJD.

VA treatment records include a July 2015 report from the Chief of Orthopedics in which he opined that it is more likely than not that the right hip DJD which lead to right total hip arthroplasty was caused by an altered gait (antalgic) due to the right knee gunshot (shell fragments) and DJD of the right knee with instability.

On September 2015 VA hip and thigh conditions DBQ examination, upon a thorough examination of the Veteran and review of the claims file, the examining nurse practitioner diagnosed right hip joint replacement.  She opined that the right hip disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale, in part, was that the examining nurse practitioner was not aware of any medical literature supporting the notion that knee conditions cause a hip condition in the same leg.  


However, as the December 2013 and September 2015 VA medical opinions failed to address whether the Veteran's right hip disability is aggravated by his service-connected right knee disability, these opinions are somewhat inadequate for adjudication purposes.

In light of the Veteran's currently diagnosed right hip disability and the VA medical opinions of record, the Board gives the Veteran the benefit of the doubt and finds that entitlement to service connection for a right hip disability on a secondary basis is warranted.

The nature and extent of this right hip disability caused by the service-connected right knee disability is not currently before the Board.


ORDER

Service connection for a right hip disability is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


